Citation Nr: 0945597	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hepatitis C.  
 
3.  Entitlement to service connection for right leg 
condition.  

4.  Entitlement to service connection for left leg condition.  

5.  Entitlement to service connection for right ankle 
condition.  

6.  Entitlement to service connection for left ankle 
condition.  

7.  Entitlement to service connection for bilateral flat 
feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to January 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

The Board notes that the December 2006 rating decision also 
denied entitlement to service connection for a right hand 
condition.  The Veteran submitted a timely Notice of 
Disagreement and the RO issued a Statement of the Case (SOC) 
in July 2007 denying the Veteran's claim.  However, in the 
July 2007 VA Form 9, the Veteran did not appeal the issue of 
service connection for a right hand condition.  Although the 
RO mistakenly continued the denial in the November 2007 
Supplemental Statement of the Case (SSOC), the Veteran's 
representative did not reference the issue in the Informal 
Hearing Presentation or in the VA Form 646.  As such, the 
issue of entitlement to service connection for a right hand 
condition is not on appeal.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current 
bilateral hearing loss disability for service connection 
purposes pursuant to 38 C.F.R. § 3.385.

3.  There is no evidence of a current disability of the right 
leg nor has any right leg condition been causally or 
etiologically related to service.  

4.  The evidence does not reflect that a left leg condition 
was incurred in active service nor has any left leg condition 
been causally or etiologically related to service.  

5.  There is no evidence of a current disability of the 
ankles nor has any ankle condition been causally or 
etiologically related to service.

6.  There is no evidence of a current disability of the feet 
nor has any foot condition been causally or etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  A right leg condition was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

3.  A left leg condition was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).

4.  A right ankle condition was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  A left ankle condition was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

6.  Bilateral flat feet were not incurred in active service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO provided the Veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide in a letter dated in September 2006, prior to 
the initial decision on the claims in December 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Concerning the content of the notice, the Veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the September 2006 VCAA letter 
in which the RO informed the Veteran that, to establish 
service connection for a disability, the evidence must show 
three things:  (1) an injury in military service or a disease 
that began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first element that must be 
shown, the RO stated that VA would obtain the Veteran's 
service medical records and other military records if needed.  
Concerning the second element that must be shown, the RO 
informed the Veteran that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the Veteran told VA about in this 
regard.  Finally, the RO told the Veteran that the third 
element is usually shown by medical records or opinions and 
that the Veteran could submit this medical evidence himself 
or VA would request it if the Veteran told VA about it.  

The second notice requirement, concerning the information or 
evidence that the Veteran was to provide, also has been met 
in this case.  The RO sent the Veteran a letter in September 
2006 regarding his contentions that his disabilities were due 
to service, notifying him specifically of the information 
needed from him regarding his claims.  The RO also notified 
him that he must give VA enough information about records so 
that VA can request them from the agency or person who has 
them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the Veteran that VA would obtain his service 
treatment records and other military records if needed; that 
VA would assist him in getting any records, including medical 
records, employment records, or records from other Federal 
agencies, which the Veteran told VA about; and that it would 
provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claims.  The RO also informed the Veteran 
that it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

The fourth notice requirement has also been met.  Although 
the notice letters that were provided to the Veteran did not 
specifically tell him to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  38 C.F.R. § 3.159(b)(1).  
In addition, the RO has also informed the Veteran in the 
rating decision and statement of the case of the reasons for 
the denial of his claims and, in so doing, informed him of 
the evidence that was needed to substantiate the claims.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim,  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Finally, the duty to assist the Veteran also has been 
satisfied in this case.  Although the Veteran's personnel 
records are associated with the claims file, the Veteran's 
service treatment records are unfortunately unavailable.  The 
record documents efforts by the RO to obtain these records 
including multiple requests to the National Personnel Records 
Center (NPRC).  However, the NPRC has informed the RO that 
the Veteran's service treatment records were not available 
and the only records available, consisting of the induction 
examination report, were sent to the RO.  The Veteran was 
informed that his service records were unavailable in the 
September 2006 letter and was asked to submit any records 
that were in his possession.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board does note that the Veteran stated that he 
sent his service treatment records to the United States 
Marine Corps (USMC).  The RO sent correspondence to the USMC 
requesting the Veteran's service treatment records.  In an 
October 2006 response, it was noted that there were no 
records at the Command and to check with the NPRC.  As noted 
above, the RO sent several requests to the NPRC and received 
negative responses.  In a November 2007 waiver, the Veteran 
stated that he furnished the VA with all the evidence that he 
was aware of.  Based on the foregoing, it is clear that 
further requests for service medical records for the Veteran 
would be futile and no further development is necessary.  

With respect to post-service records, the record reveals 
substantial efforts by the RO to obtain all relevant and 
private clinical records identified by the Veteran.  It 
appears that all relevant, available records have now been 
obtained.  The Veteran has neither submitted nor identified 
any additional post-service VA or private clinical records 
pertaining to his claim and none is evident from a review of 
the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009).

The record shows that the Veteran was afforded a VA 
examination to evaluate his claim for service connection for 
bilateral hearing loss.  38 C.F.R. § 3.159(c) (4). The Board 
notes that the Veteran has contended that the examination was 
inadequate.  See July 2007 VA Form 9.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In reviewing the examination report, the Board observes that 
the examiner completed audiometric testing and determined 
that the Veteran did not have a current disability pursuant 
to VA regulations.  There is no indication that the report is 
inadequate and, therefore, a remand for an additional VA 
examination is not necessary.  Additionally, the Board notes 
that the Veteran was not afforded VA examinations with 
respect to the other claims on appeal.  However, no 
information or evidence of record indicates that the claimed 
disabilities may be associated with an established event, 
injury, or disease incurred in service.  Therefore, the Board 
concludes that a medical examination or opinion was not 
needed to decide the claims in this case.  38 C.F.R. 
§ 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.  



LAW AND ANALYSIS

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

I.	Bilateral hearing loss

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing. 38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  

Initially, the Board notes that the audiometric data of 
record shows that the Veteran does not meet the criteria for 
hearing loss pursuant to 38 C.F.R. § 3.385.  In this regard, 
the Veteran was afforded a VA examination in November 2006.  
The Veteran reported that he had difficulty hearing in 
background noise and crowds.  The Veteran stated that he was 
exposed to in-service noise from explosions during bootcamp 
and aircraft noise.  The Veteran's right ear puretone 
thresholds were 20 decibels (dB) at 1000 Hertz (Hz), 15 dB at 
2000 Hz, 15 dB at 3000 Hz, and 25 dB at 4000 Hz.  The average 
puretone threshold for the right ear was 18.75 dB with a 
speech discrimination score of 96 percent.  The Veteran's 
left ear puretone thresholds were 20 dB at 1000 Hz, 10 dB at 
2000 Hz, 15 dB at 3000 Hz, and 35 dB at 4000 Hz.  The average 
puretone threshold for the left ear was 20 dB with a speech 
discrimination score of 94 percent.  The audiometric data 
does not reveal 40 dB or higher in any of the frequencies, at 
least three frequencies of 26 dB or higher, or speech 
recognition scores that are less than 94 percent.  
Consequently, the Veteran does not have hearing loss for VA 
purposes.  Service connection requires evidence that 
establishes that the Veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without a current 
disability, the Veteran's claim for service connection for 
bilateral hearing loss cannot be granted.

Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for bilateral hearing loss.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt provision does not apply.  38 
U.S.C.A. § 5107(b).  As such, service connection for 
bilateral hearing loss must be denied.  38 C.F.R. § 3.303.

II.	Service Connection for a Right and Left Leg condition

The Veteran contends that his current right and left leg 
conditions are related to active service.  In his VA Form 9, 
the Veteran contends that he suffered stress fractures during 
basic training and that his current conditions are related to 
those stress fractures.  

Initially, the Board notes that there is no current diagnosis 
related to the Veteran's right leg.  The post-service medical 
records do not contain any complaints or diagnosis related to 
the right leg.  Indeed, the VA treatment records consistently 
show that the Veteran's lower extremities were normal and 
muscle strength was normal.  

As the Veteran does not have a current diagnosis related to 
the right leg, the claim cannot be granted.  See Degmetich, 
supra, see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board has considered the Veteran's statements 
regarding his current condition and his statements relating 
his right leg to active service.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.                
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Veteran can describe 
symptomatology; however, he cannot provide a diagnosis for 
the right leg or provide a nexus opinion as they require 
medical expertise.  Therefore, the Veteran's statements 
regarding a diagnosis and etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.  Accordingly, service 
connection for the right leg is not warranted.  

In regard to the left leg, the Board observes that the first 
evidence showing complaints or a diagnosis related to the 
left leg is in 1981.  The July 1981 private medical record 
shows that the Veteran suffered a contusion and abrasion of 
the left foot, however, there was no evidence of a fracture.  
The only other documentation specifically related to the 
Veteran's left leg is located in a September 1993 private 
treatment record.  The record shows that the Veteran 
complained that his back, left hip, and left leg hurt.  The 
diagnosis was listed as low back pain with left 
radiculopathy.  The remaining VA treatment records 
consistently show that the Veteran's lower extremities were 
normal and muscle strength was normal.  The overall medical 
evidence of record suggests that the Veteran does not have a 
disability of the left leg.  However, even if the Veteran has 
a current disability of the left leg, the claim still must be 
denied.  

As noted above, the first notation related to the Veteran's 
left leg was noted in 1981, less than a year following the 
Veteran's separation from active service.  However, it was 
noted that the Veteran's left foot had no evidence of a 
fracture and the Veteran related his foot pain to an incident 
when he dropped a heavy block on his foot 5 days ago.  
Further, the only other record noting the Veteran's left leg 
is in the 1993 record wherein the Veteran complained of back 
and leg pain.  However, again, the Veteran reported a history 
of approximately one year ago when he hurt his back and then 
developed pain in the midportion of his thoracic spine down 
into the left lumbar area, left hip, and left leg.  As such, 
the evidence of record, including the Veteran's own recorded 
statements, indicates that the Veteran's condition was 
incurred after his separation from active service.    

In addition to the lack of evidence showing that any left leg 
condition manifested during service, there is no medical 
evidence linking a left leg condition to active service.  The 
only evidence relating the Veteran's condition to service is 
the Veteran's own personal statements.  Although the Veteran 
may sincerely believe that his left leg condition was caused 
by active service, the Veteran, as a lay person, is not 
competent to testify that his left leg condition was caused 
by his military service.  While the Veteran is competent to 
report his symptomatology, where a determinative issue 
involves medical causation, competent medical evidence is 
required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), see also Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

Therefore, the Board finds that a left leg condition did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
active service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left leg condition.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt provision does not apply.  
Therefore, the Board concludes that service connection is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

III.	Right and Left Ankle Condition

The Veteran contends that his current bilateral ankle 
condition is related to active service.  In his VA Form 9, he 
stated that he received stress fractures in his ankles during 
boot camp and was put on no duty for a period of 8 weeks.  

However, there is no evidence of a current disability of the 
right or left ankle.  The post-service treatment records do 
not contain any diagnosis related to the Veteran's ankles.  
The Board does acknowledge that the Veteran has complained of 
pain in his ankles in the January 2007 VA treatment record; 
however, a diagnosis was not provided.  Moreover, the VA 
treatment records show that the Veteran's lower extremities 
have been evaluated as normal.  

In sum, the post-service evidence shows that a bilateral 
ankle disability has not been diagnosed.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran has the disability for 
which benefits are being claimed.  Although the Board has 
considered the Veteran's reports of pain, the Court has held 
that symptoms alone without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As such, without a current right or left ankle 
disability, service connection cannot be granted.  See 
Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, service connection for 
right and left ankle conditions must be denied.  38 C.F.R.        
§ 3.303. 

IV.	Bilateral Flat Feet

The Veteran contends that his flat feet are related to active 
service.  He stated that the disability started at the same 
time as his stress fractures during service.  

There is no post-service medical evidence of record that 
reveals any complaints about flat feet or a diagnosis related 
to the Veteran's feet.  The VA treatment records show that 
the Veteran has denied difficulty with gait and the lower 
extremities were evaluated as normal.  The Board acknowledges 
that the Veteran is competent to report that he experiences 
symptoms of pain in his feet, as this is something that is 
clearly capable of lay observation.  Nonetheless, service 
connection requires competent evidence showing the existence 
of a present disability.  Shedden, 381 F.3d at 1163, 1167; 
see also Caluza, 7 Vet. App. at 498.

The Board again notes that pain, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); 
aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Absent proof of the existence of the disabilities 
being claimed, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral flat feet.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the- doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
bilateral flat feet is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  
 
Entitlement to service connection for right leg condition is 
denied.

Entitlement to service connection for left leg condition is 
denied.  

Entitlement to service connection for right ankle condition 
is denied.  

Entitlement to service connection for left ankle condition is 
denied.  

Entitlement to service connection for bilateral flat feet is 
denied.  



REMAND

Reason for remand:  To afford the Veteran a VA examination.  

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009; 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A.        §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

The record reveals that the Veteran has been diagnosed with 
hepatitis C since 2006.  See VA treatment records.  The 
Veteran contends that his hepatitis C is related to active 
service.  Specifically, he stated that he was involved in a 
bloody fight with a fellow serviceman who was diagnosed with 
hepatitis C.  In addition, he stated that he received an 
unfinished tattoo during active service.  As noted 
previously, the Veteran's service treatment records are 
unavailable.  However, the Board notes that the Veteran is 
competent to discuss his experiences during active service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that, in cases where the Veteran's 
service treatment records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes providing a medical examination 
if review of the evidence of record determines that such 
examination is necessary to decide the claim.  38 C.F.R.               
§ 3.159(c)(4) (2009).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the VA must provide a VA medical examination 
in service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  

In this case, there is competent medical evidence of record 
showing a diagnosis of hepatitis C; and there is competent 
lay evidence in the form of the Veteran's own statements of 
two events in service he alleges may have exposed him to 
blood, namely, that he had an altercation in service with 
another service member during which time he bloodied his 
knuckles and his having begun to have a tatoo done in 
service.  There is no competent evidence indicating that 
hepatitis C may be associated with service, but the question 
in this case is whether either of the two events which the 
veteran has stated happened in service constitute a risk 
factor for the development of hepatitis C.  As was pointed 
out in the September 2006 VCAA letter, direct percutaneous 
(through the skin) exposure to blood, such as by tattooing, 
is a risk factor for the development of the disease.  
However, whether either of the two events described by the 
veteran is a sufficient risk factor for development of 
hepatitis C is a medical question to be resolved by a medical 
professional.  As there is no medical opinion on the likely 
etiology of the hepatitis C in this case, the Board concludes 
that there is insufficient medical evidence on file for VA to 
make a decision on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his hepatitis C.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with 
the examination.  The examiner should 
obtain a detailed history from the Veteran 
concerning inservice and post service risk 
factors for hepatitis C.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's hepatitis C is the 
result of a disease or injury in service 
and discuss risk factors for hepatitis C.
	
In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to service 
connection for hepatitis C should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


